            Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


JAMES MANCIL

               Plaintiff,
                                                     Case No. 1:19-CV-00095
               v.

JTEI ENTERPRISES, INC.,
DBA AMERICAN ELECTRIC

               Defendant.


 DEFENDANTJTEI ENTERPRISES, INC. D/B/A AMERICAN ELECTRIC’S ANSWER
                    TO PLAINTIFF’S COMPLAINT

       NOW COMES Defendant, JTEI ENTERPRISES, INC. D/B/A AMERICAN ELECTRIC,

(“American Electric”) and files this Answer to Plaintiff’s Complaint and Demand For Jury Trial.

The following sections and numbered paragraphs correspond to the Original Complaint. To the

extent that allegations in the Original Complaint are not expressly admitted, they are denied.

Defendant also seeks affirmative relief.

                                           I. INTRODUCTION

       1.      Defendant admits Plaintiff is alleging claims under the Fair Labor Standards Act

and Texas common law, but lacks sufficient knowledge or information to form a belief about the

truth of Plaintiff’s allegations in Paragraph 1.

                                           II. JURISDICTION

       2.      Admit.

       3.      Admit provided the Court has original federal question jurisdiction.
             Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 2 of 7



                                                   III. VENUE

       4.      Admit.

                                            IV. THE PARTIES

       5.      Defendant lacks sufficient knowledge or information to form a belief about the

truth of Plaintiff’s allegations in Paragraph 5.

       6.      Admit.

       7.      Admit.

                                                   V. FACTS

       8.      Defendant admits that Plaintiff worked for Defendant as a “Forman” and was paid

on an hourly basis at a rate of $23.00 per hour. Defendant denies the remaining allegations in

Paragraph 8 and specifically denies that Plaintiff picked up or dropped off Defendant’s

employees “at Defendant’s direction.”

       9.      Defendant denies the allegations in Paragraph 9.

                                         VI. FLSA COVERAGE

       10.     Paragraph 10 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.

       11.     Paragraph 11 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.

       12.     Paragraph 12 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.
               Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 3 of 7



        13.      Paragraph 13 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.

        14.      Paragraph 14 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.



                                        VII. FLSA VIOLATIONS

        15.      Paragraph 15 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies those

allegations.

        16.      Defendant admits that Plaintiff was not paid on a salary basis. Defendant denies

the remaining allegations in Paragraph 16.

        17.      Paragraph 17 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies those

allegations.

        18.      Paragraph 18 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies those

allegations.

        19.      Paragraph 19 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies those

allegations.

        20.      Defendant lacks sufficient knowledge or information to form a belief about the

truth of Plaintiff’s allegations in Paragraph 20.
               Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 4 of 7



        21.      Paragraph 21 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies those

allegations.

        22.      Paragraph 22 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies those

allegations.

                          23. VIII. QUANTUM MERUIT (Texas Common Law)

        23.      No response is necessary.

        24.      Defendant admits that Plaintiff is bringing this action pursuant to the equitable theory

of quantum meruit. Insofar as the paragraph contains allegations that must be admitted or denied,

Defendant denies those allegations.

        25.      Paragraph 25 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.

        26.      Defendant admits that Plaintiff provided valuable services for Defendant in his

duties as “Forman” but denies any further allegations of paragraph 26 and specifically denies that

Plaintiff’s picking up and dropping off Plaintiff’s coworkers provided any valuable service to

Defendant.

        27.      Defendant denies the allegations in Paragraph 27.

        28.      Defendant admits that he was aware Plaintiff expected to be compensated for the

services he provided within his duties as “Forman” but denies there was ever any expectation for

extracurricular activities such as picking up or dropping off Plaintiff’s cowrokers.
             Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 5 of 7



       29.     Paragraph 29 contains legal conclusions that Defendant need not admit or deny.

Insofar as the paragraph contains allegations that must be admitted or denied, Defendant denies

those allegations.

                                  IX. DEMAND FOR JURY TRIAL

       30.     No response is necessary.



            DEFENDANT’S AFFIRMATIVE DEFENSES AND COUNTERCLAIM

       Defendant JP Electrical asserts the following affirmative defenses:

       1.      Mutual Mistake.

       2.      Payment. Defendant has paid Plaintiff for all amounts due for work performed.

               Plaintiff’s allegation that he picked up and dropped off coworkers “at Defendant’s

               direction” is false and any such activities were outside the course and scope of his

               employment.

       3.      Failure to satisfy condition precedent.

       4.      Waiver and Failure to Mitigate – Plaintiff alleges that he performed “extra” duties

               for over six years, yet never raised the issue of overtime for picking up and

               dropping off coworkers with Defendant. Plaintiff, by failing to ever raise the issue

               with Defendant never provided Defendant an opportunity to address any

               complaint, thus Plaintiff has waived any complaint and/or failed to mitigate his

               loss. Plaintiff’s current claim for overtime arose only after his employment with

               Defendant terminated.
             Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 6 of 7



       Defendant further requests that it be awarded its reasonable attorneys’ fees and costs

pursuant to Fed. R. Civ. P. 11 as Plaintiff has brought frivolous claims solely to harass

Defendant.

                                     X. PRAYER FOR RELIEF

       a. Defendant denies that Plaintiff is entitled to any judgment or relief in this case.

       b. Defendant prays that Plaintiff take nothing in this case.

       c. Defendant prays this Court award Defendant its reasonable and necessary attorney’s

             fees and costs against the Plaintiff for the reasons set forth in its affirmative defense.

       d. Defendant prays for such other and further relief to which it may be justly entitled.




Dated: April 1, 2019


                                                THE FOWLER LAW FIRM, P.C.

                                                /s/ Troy D. Bolen
                                                Troy D. Bolen
                                                Texas State Bar No.24006199
                                                Michael J. Smith
                                                Texas State Bar No.24037517
                                                8310 N. Capital of Tex. Hwy., Suite 150
                                                Austin, Texas 78731
                                                Telephone: 512.441.1411
                                                Facsimile: 512.469.2975
                                                Email: tbolen@thefowlerlawfirm.com
                                                        msmith@thefowlerlawfirm.com
                                                Attorneys for Defendant JTEI Enterprises, Inc.
                                                d/b/a American Electric
           Case 1:19-cv-00095-RP Document 5 Filed 04/01/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE

I certify that, on April 1 , 2019, I electronically filed the foregoing with this Court using the
CM/ECF system, which will send notification to all other parties in this case.



                                                       /s/ Troy D. Bolen_____
                                                       Troy D. Bolen
